Exhibit 10.15

[guofvu2bvuzk000001.jpg]

 

 

 

 

April 12, 2016

 

Rajendra (Raj) Ketkar

[Address]

 

Dear Raj:

 

On behalf of Arcadia Biosciences, Inc., henceforth the “Company,” it is my
pleasure to offer you the position of Chief Executive Officer. This letter
constitutes the entire agreement relating to the terms of your employment,
except for the Confidentiality and Invention Assignment Agreement between you
and the Company, which must be executed as a condition of your employment, and
the Severance and Change In Control Agreement between you and the Company, to be
dated the Effective Date.  The terms set forth below shall be effective as of
your date of hire, which is anticipated to be May 23, 2016 (the “Effective
Date”).

Title and Base Salary.  Your title will be Chief Executive Officer and you will
report to the Company Board of Directors.  As of the Effective Date, your annual
base salary shall be $350,000.

Bonus Compensation.  In addition to your base salary, you will be eligible for
an annual incentive cash award, as determined by the Company. For calendar year
2016, your annual incentive cash bonus shall have a target equal to 40% of your
base salary as of the Effective Date, prorated for the portion of year during
which you are employed by the Company.  The target bonus and its components, the
Company performance objectives, and your individual objectives shall be
determined each year by the Compensation Committee of the Board of Directors
(the “Compensation Committee”).

Equity Awards.  

Initial Grant

Concurrent with the commencement of your employment with the Company, you will
be granted multiple options to purchase shares of common stock of the Company
(“Company Common Stock”) as follows, each under the terms and conditions of a
Non-Qualified Stock Option Agreement (each an “Option”):




202 Cousteau Place ● Suite 105 ● Davis, CA  95618 ● Tel: 530-756-7077● Fax:
530-756-7027 ● Web: www.arcadiabio.com

--------------------------------------------------------------------------------



Strike Price*

Number of Shares

FMV

200,000

$6.00

225,000

$8.00

225,000

$12.00

50,000

$15.00

50,000

* FMV = the price of a share of RKDA common stock at close of market on the date
of grant, which will be the Effective Date; if FMV is greater than the listed
strike price on the date of grant, such strike price shall

be increased to reflect FMV.

Each Option shall vest and become exercisable in accordance with the schedule
below:

 

·

25% of the shares subject to the Option will be fully vested and exercisable
effective as of the first anniversary of the Effective Date (the “Initial
Vesting Date”), subject to your continued service through the Initial Vesting
Date, and;

 

·

75% of the shares subject to the Option will vest and become exercisable in 36
equal monthly installments following the Initial Vesting Date, with the first
such monthly vesting date taking place on May 31, 2017 and subsequent vesting
dates on the last day of the next 35 months thereafter (with the last vesting
date on April 30, 2020), subject to your continued service through the
applicable vesting date.

Other Grants

The Company may grant equity awards to you from time to time, which will be
subject to the terms of the applicable equity compensation plan or arrangement
in effect at the time of grant.  The Compensation Committee will determine in
its discretion whether you will be granted any such equity awards and the terms
and conditions of any such awards in accordance with the terms of any applicable
equity plan.  You should be aware that you may incur federal and state income
taxes as a result of your receipt or the vesting of any equity compensation
awards and it shall be your responsibility to pay any such applicable taxes.

Relocation Expenses. The Company will reimburse you for up to $50,000 of
eligible relocation expenses, subject to your relocation to the Davis,
California area within three (3) months of the Effective Date. Expenses eligible
for reimbursement include all qualified expenses identified as reimbursable by
the IRS and must be accompanied by receipts or other satisfactory documentation.
You shall be responsible for reimbursing the Company the amount paid in
relocation costs if you voluntarily terminate your employment with the Company
or are terminated for cause within one (1) year of the Effective Date.

 

Severance and Change In Control Agreement.  You will have the benefits set forth
in a Severance and Change In Control Agreement between you and the Company to be
executed on the Effective Date, a copy of which is attached hereto.  

 

202 Cousteau Place ● Suite 105 ● Davis, CA  95618 ● Tel: 530-756-7077● Fax:
530-756-7027 ● Web: www.arcadiabio.com

--------------------------------------------------------------------------------

Other Benefits.  You will be eligible for all Company adopted benefits, under
the terms and conditions of such benefit plans.  Your coverage for medical,
dental, and vision benefits will become effective on the first of the month
following your first thirty (30) days of employment.

 

Your employment is “at-will,” which means that either you or the Company may
terminate the employment relationship at any time for any reason or for no
reason (subject to the terms of the Severance Agreement). This at-will
relationship may not be modified by any oral or implied agreement.  

 

In accordance with the Federal Immigration Reform and Control Act of 1986, we
are required to have Employment Eligibility Verification form I-9 on file.  On
your first day of employment, you will be asked to provide identification needed
to complete the Form I-9 requirements.  

 

The above information represents the entire substance of Arcadia’s offer of
employment to you and is contingent upon successful completion of all
pre-employment checks. If all the above terms and conditions meet with your
approval, please sign this letter and return it by May 1, 2016.  If this
document is not returned by this date, this offer of employment shall be
withdrawn.  

 

I very much look forward to you joining the Arcadia team.  If you should have
any questions, please feel free to call me.

 

Sincerely,

 

 

/s/ DARBY E. SHUPP

Darby E. Shupp

Chairman of the Board of Directors

 

 

ACCEPTED BY:

 

 

/s/ RAJENDRA KETKAR

Rajendra (Raj) Ketkar

 

 

April 27, 2016

Date

 

202 Cousteau Place ● Suite 105 ● Davis, CA  95618 ● Tel: 530-756-7077● Fax:
530-756-7027 ● Web: www.arcadiabio.com

--------------------------------------------------------------------------------

FORM ONLY - NOT FOR EXECUTION

 

[guofvu2bvuzk000002.jpg]

SEVERANCE AND CHANGE IN CONTROL AGREEMENT

This Severance and Change in Control Agreement (the “Agreement”) is made and
entered into by and between Rajendra (Raj) Ketkar (“Executive”) and Arcadia
Biosciences, Inc. (the “Company”), effective as of the latest date set forth by
the signatures of the parties hereto below (the “Effective Date”).

RECITALS

1.The Compensation Committee of the Board of Directors of the Company (the
“Committee”) recognizes that it is possible that the Company could terminate
Executive’s employment with the Company and from time to time the Company may
consider the possibility of an acquisition by another company or other change in
control transaction.  The Committee also recognizes that such considerations can
be a distraction to Executive and can cause Executive to consider alternative
employment opportunities.  The Committee has determined that it is in the best
interests of the Company and its stockholders to assure that the Company will
have the continued dedication and objectivity of Executive, notwithstanding the
possibility, threat or occurrence of such a termination of employment or the
occurrence of a Change in Control (as defined herein) of the Company.

2.The Committee believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue his or her
employment with the Company and to motivate Executive to maximize the value of
the Company for the benefit of its stockholders.

3.The Committee believes that it is imperative to provide Executive with certain
severance benefits upon Executive’s termination of employment and with certain
additional benefits following a Change in Control.  These benefits will provide
Executive with enhanced financial security and incentive and encouragement to
remain with the Company notwithstanding the possibility of a Change in Control.

4.The Company and Executive have entered into an offer letter dated April 12,
2016 (the “Offer Letter”).

5.The Company and Executive wish to restate the terms of Executive’s severance
and benefits (whether or not in connection with a Change in Control) and replace
any and all such provisions providing for severance and/or change in control
payments, as set forth below.  All other terms and conditions of the Offer
Letter will remain in full force and effect.

6.Certain capitalized terms used in the Agreement are defined in Section 6
below.

1 of 14

--------------------------------------------------------------------------------

FORM ONLY - NOT FOR EXECUTION

 

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1.Term of Agreement.  The Agreement shall terminate on the third (3rd)
anniversary of the Effective Date (the “Term End Date”); provided, however, that
if as of the Term End Date Executive is receiving benefits under Section 3 of
this Agreement, then the Agreement shall continue in effect until such date as
all of the obligations of the parties hereto with respect to this Agreement have
been satisfied.

2.At-Will Employment.  The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable
law.  If Executive’s employment terminates for any reason, including (without
limitation) any termination of employment not set forth in Section 3, Executive
will not be entitled to any payments, benefits, damages, awards or compensation
other than the payment of accrued but unpaid wages, as required by law, and any
unreimbursed reimbursable expenses or pursuant to written agreements with the
Company, including equity award agreements.

3.Severance Benefits.

(a)Termination without Cause and not in Connection with a Change in Control.  If
the Company terminates Executive’s employment with the Company for a reason
other than Cause, Executive becoming Disabled, or Executive’s death, at any time
other than during the twelve (12)-month period immediately following the
Effective Date (the “Initial Year of Service”) or the twelve (12)-month period
immediately following a Change in Control, then, subject to Section 4, Executive
will receive the following severance benefits from the Company:

(i)Accrued Compensation.  The Company will pay Executive all accrued but unpaid
vacation, expense reimbursements, wages, and other benefits due to Executive
under any Company-provided plans, policies, and arrangements.

(ii)Severance Payment.  Executive will receive continuing payments of severance
for a period of six (6) months (such number of months, the “Standard Severance
Period”) from the date of such termination of employment at a rate equal to
Executive’s base salary as in effect immediately prior to the date of
Executive’s termination of employment (disregarding any reduction in base salary
that triggers the right to termination for Good Reason), less all required tax
withholdings and other applicable deductions, which will be paid in accordance
with the Company’s regular payroll procedures.

(iii)Continued Employee Benefits.  If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) for Executive and Executive’s eligible dependents, within the
time period prescribed pursuant to COBRA, the Company will reimburse Executive
for the COBRA premiums for such coverage (at the coverage levels in effect
immediately prior to Executive’s termination or resignation) until the earlier
of (A) the end of the Standard Severance Period, or (B) the date upon which
Executive and/or Executive’s eligible dependents becomes covered under similar
plans.  COBRA reimbursements will be made by the Company to Executive consistent
with the Company’s normal expense reimbursement policy and will be taxable to
the

2 of 14

--------------------------------------------------------------------------------

FORM ONLY - NOT FOR EXECUTION

 

extent required to avoid adverse consequences to Executive or the Company under
either Code Section 105(h) or the Patient Protection and Affordable Care Act of
2010. 

(iv)Payments or Benefits Required by Law.  Executive will receive such other
compensation or benefits from the Company as may be required by law.

(b)Termination without Cause or Resignation for Good Reason in Initial Year of
Service or in Connection with a Change in Control.  If during the Initial Year
of Service or during the twelve (12)-month period immediately following a Change
in Control, (x) the Company terminates Executive’s employment with the Company
for a reason other than Cause, Executive becoming Disabled, or Executive’s
death, or (y) Executive resigns from such employment for Good Reason, then,
subject to Section 4, Executive will receive the following severance benefits
from the Company in lieu of the benefits described in Section 3(a) above:

(i)Accrued Compensation.  The Company will pay Executive all accrued but unpaid
vacation, expense reimbursements, wages, and other benefits due to Executive
under any Company-provided plans, policies, and arrangements.  

(ii)Severance Payment.  Executive will receive continuing payments of severance
for a period of twelve (12) months (such number of months, the “Enhanced
Severance Period”) from the date of such termination of employment at a rate
equal to Executive’s base salary as in effect immediately prior to the date of
Executive’s termination of employment (disregarding any reduction in base salary
that triggers the right to termination for Good Reason), less all required tax
withholdings and other applicable deductions, which will be paid in accordance
with the Company’s regular payroll procedures.

(iii)Continued Employee Benefits.  If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) for Executive and Executive’s eligible dependents, within the
time period prescribed pursuant to COBRA, the Company will reimburse Executive
for the COBRA premiums for such coverage (at the coverage levels in effect
immediately prior to Executive’s termination or resignation) until the earlier
of (A) the end of the Enhanced Severance Period, or (B) the date upon which
Executive and/or Executive’s eligible dependents becomes covered under similar
plans.  COBRA reimbursements will be made by the Company to Executive consistent
with the Company’s normal expense reimbursement policy and will be taxable to
the extent required to avoid adverse consequences to Executive or the Company
under either Code Section 105(h) or the Patient Protection and Affordable Care
Act of 2010.

(iv)Equity.  Executive will be entitled to accelerated vesting as to one hundred
percent (100%) of the then-unvested portion of all of Executive’s outstanding
equity awards.

(v)Payments or Benefits Required by Law.  Executive will receive such other
compensation or benefits from the Company as may be required by law.

(c)Disability; Death.  If Executive’s employment with the Company is terminated
due to Executive becoming Disabled or Executive’s death, then Executive or
Executive’s estate (as the case may be) will (i) receive the earned but unpaid
base salary through the date of termination of employment, (ii) receive all
accrued vacation, expense reimbursements

3 of 14

--------------------------------------------------------------------------------

FORM ONLY - NOT FOR EXECUTION

 

and any other benefits due to Executive through the date of termination of
employment in accordance with Company-provided or paid plans, policies and
arrangements, and (iii) not be entitled to any other compensation or benefits
from the Company except to the extent required by law (for example, COBRA). 

(d)Voluntary Resignation; Termination for Cause.  If Executive voluntarily
terminates Executive’s employment with the Company (other than for Good Reason
following a Change in Control) or if the Company terminates Executive’s
employment with the Company for Cause, then Executive will (i) receive his or
her earned but unpaid base salary through the date of termination of employment,
(ii) receive all accrued vacation, expense reimbursements and any other benefits
due to Executive through the date of termination of employment in accordance
with established Company-provided or paid plans, policies and arrangements, and
(iii) not be entitled to any other compensation or benefits (including, without
limitation, accelerated vesting of any equity awards) from the Company except to
the extent provided under agreement(s) relating to any equity awards or as may
be required by law (for example, COBRA).

(e)Timing of Payments.  Subject to Section 4, payment of the severance and
benefits hereunder shall be made or commence to be made as soon as practicable
following Executive’s termination of employment.

(f)Exclusive Remedy.  In the event of a termination of Executive’s employment
with the Company pursuant to Section 3(a) or Section 3(b), the provisions of
this Section 3 are intended to be and are exclusive and in lieu of any other
rights or remedies to which Executive or the Company may otherwise be entitled,
whether at law, tort or contract, in equity, or under this Agreement (other than
the payment of accrued but unpaid wages, as required by law, and any
unreimbursed reimbursable expenses).  Executive will be entitled to no other
severance, benefits, compensation or other payments or rights upon a termination
of employment, including, without limitation, any severance payments and/or
benefits provided in the Employment Agreement, other than those benefits
expressly set forth in Section 3 of this Agreement or pursuant to written equity
award agreements with the Company.

4.Conditions to Receipt of Severance.

(a)Release of Claims Agreement.  In the event of a termination of Executive’s
employment with the Company pursuant to Section 3(a) or Section 3(b), the
receipt of any severance payments or benefits pursuant to this Agreement is
subject to Executive signing and not revoking a separation agreement and release
of claims in a form acceptable to the Company (the “Release”), which must become
effective no later than the sixtieth (60th) day following Executive’s
termination of employment (the “Release Deadline”), and if not, Executive will
forfeit any right to severance payments or benefits under this Agreement.  To
become effective, the Release must be executed by Executive and any revocation
periods (as required by statute, regulation, or otherwise) must have expired
without Executive having revoked the Release.  In addition, in no event will
severance payments or benefits be paid or provided until the Release actually
becomes effective.  If the termination of employment occurs at a time during the
calendar year where the Release Deadline could occur in the calendar year
following the calendar year in which Executive’s termination of employment
occurs, then any severance payments or benefits under this Agreement that would
be considered Deferred Payments (as defined in Section 4(d)(i)) will be paid on
the first payroll date to occur during the calendar year following the calendar
year in which such termination occurs, or such later time as

4 of 14

--------------------------------------------------------------------------------

FORM ONLY - NOT FOR EXECUTION

 

required by (i) the payment schedule applicable to each payment or benefit as
set forth in Section 3, (ii) the date the Release becomes effective, or (iii)
Section 4(d)(ii); provided that the first payment shall include all amounts that
would have been paid to Executive if payment had commenced on the date of
Executive’s termination of employment. 

(b)Non-solicitation.  Executive agrees, to the extent permitted by applicable
law, that in the event the Executive receives severance pay or other benefits
pursuant to Section 3(a) or 3(b) above, for the number of months of severance
provided to Executive pursuant to Section 3(a)(ii) or 3(b)(ii), as applicable,
immediately following the date of Executive’s termination, Executive, as a
condition to receipt of severance pay and benefits under Sections 3(a) and 3(b),
will not directly or indirectly, solicit, induce, recruit, or encourage any
employee of the Company to leave his or her employment either for Executive or
for any other entity or person.  In the event Executive violates the provisions
of this Section 4(b), all severance pay and other benefits to which Executive
may otherwise be entitled pursuant to Section 3(a) or 3(b) shall cease
immediately.

The covenant contained in this Section 4(b) hereof shall be construed as a
series of separate covenants, one for each country, province, state, city or
other political subdivision in which the Company currently engages in its
business or, during the term of this Agreement, becomes engaged in its
business.  Except for geographic coverage, each such separate covenant shall be
deemed identical in terms to the covenant contained in this Section 4(b).  If,
in any judicial proceeding, a court refuses to enforce any of such separate
covenants (or any part thereof), then such unenforceable covenant (or such part)
shall be eliminated from this Agreement to the extent necessary to permit the
remaining separate covenants (or portions thereof) to be enforced.  In the event
that the provisions of this Section 4(b) are deemed to exceed the time,
geographic or scope limitations permitted by applicable law, then such
provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, permitted by applicable law.

(c)Confidential Information Agreement and Other Requirements.  Executive’s
receipt of any payments or benefits under Section 3 will be subject to Executive
continuing to comply with the terms of the Confidential Information Agreement
(as defined in Section 9) executed by Executive in favor of the Company and the
provisions of this Agreement.

(d)Section 409A.  

(i)Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation not exempt under
Section 409A (together, the “Deferred Payments”) will be paid or otherwise
provided until Executive has a “separation from service” within the meaning of
Section 409A.  And for purposes of this Agreement, any reference to “termination
of employment,” “termination” or any similar term shall be construed to mean a
“separation from service” within the meaning of Section 409A.  Similarly, no
severance payable to Executive, if any, pursuant to this Agreement that
otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Executive has a “separation from
service” within the meaning of Section 409A.

5 of 14

--------------------------------------------------------------------------------

FORM ONLY - NOT FOR EXECUTION

 

(ii)Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination of employment (other than due to death), then the
Deferred Payments, if any, that are payable within the first six (6) months
following Executive’s separation from service, will become payable on the first
payroll date that occurs on or after the date six (6) months and one (1) day
following the date of Executive’s separation from service.  All subsequent
Deferred Payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit.  Notwithstanding anything herein
to the contrary, if Executive dies following Executive’s separation from
service, but prior to the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Executive’s death and all other Deferred Payments will be payable in accordance
with the payment schedule applicable to each payment or benefit.  Each payment,
installment and benefit payable under this Agreement is intended to constitute a
separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations. 

(iii)Without limitation, any amount paid under this Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations is not intended to constitute
Deferred Payments for purposes of clause (i) above.

(iv)Without limitation, any amount paid under this Agreement that qualifies as a
payment made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit is not intended to constitute Deferred Payments for purposes
of clause (i) above.  Any payment intended to qualify under this exemption must
be made within the allowable time period specified in Section
1.409A-1(b)(9)(iii) of the Treasury Regulations.

(v)To the extent that reimbursements or in-kind benefits under this Agreement
constitute non-exempt “nonqualified deferred compensation” for purposes of
Section 409A, (1) all reimbursements hereunder shall be made on or prior to the
last day of the calendar year following the calendar year in which the expense
was incurred by Executive, (2) any right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and (3) the
amount of expenses eligible for reimbursement or in-kind benefits provided in
any calendar year shall not in any way affect the expenses eligible for
reimbursement or in-kind benefits to be provided, in any other calendar year.

(vi)Any tax gross-up that Executive is entitled to receive under this Agreement
or otherwise shall be paid to Executive no later than December 31st of the
calendar year following the calendar year in which Executive remits the related
taxes.

(vii)Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

(viii)The foregoing provisions are intended to be exempt from or comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any

6 of 14

--------------------------------------------------------------------------------

FORM ONLY - NOT FOR EXECUTION

 

ambiguities or ambiguous terms herein will be interpreted to be exempt or so
comply.  The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under Section
409A. 

5.Limitation on Payments.  

(a)Anything in this Agreement to the contrary notwithstanding, if any payment or
benefit Executive would receive from the Company or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code; and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be equal to
the Reduced Amount.  The “Reduced Amount” shall be either (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax; or (y) the largest portion, up to and including the
total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater amount of the
Payment.  Any reduction made pursuant to this Section 5(a) shall be made in
accordance with the following order of priority: (i) stock options whose
exercise price exceeds the fair market value of the optioned stock (“Underwater
Options”), (ii) Full Credit Payments (as defined below), that are payable in
cash, (iii) non-cash Full Credit Payments that are taxable, (iv) non-cash Full
Credit Payments that are not taxable, (v) Partial Credit Payments (as defined
below) and (vi) non-cash employee welfare benefits.  In each case, reductions
shall be made in reverse chronological order such that the payment or benefit
owed on the latest date following the occurrence of the event triggering the
excise tax will be the first payment or benefit to be reduced (with reductions
made pro-rata in the event payments or benefits are owed at the same
time).  “Full Credit Payment” means a payment, distribution or benefit, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, that if reduced in value by one dollar reduces the
amount of the parachute payment (as defined in Section 280G of the Code) by one
dollar, determined as if such payment, distribution or benefit had been paid or
distributed on the date of the event triggering the excise tax.  “Partial Credit
Payment” means any payment, distribution or benefit that is not a Full Credit
Payment.  In no event shall the Executive have any discretion with respect to
the ordering of payment reductions.

(b)Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 5 will be made in writing by an
independent firm (the “Firm”), whose determination will be conclusive and
binding upon Executive and the Company for all purposes.  For purposes of making
the calculations required by this Section 5, the Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  The Company and Executive will furnish to the Firm
such information and documents as the Firm may reasonably request in order to
make a determination under this Section 5.  The Company will bear all costs the
Firm may reasonably incur in connection with any calculations contemplated by
this Section 5.

7 of 14

--------------------------------------------------------------------------------

FORM ONLY - NOT FOR EXECUTION

 

6.Definition of Terms.  The following terms referred to in this Agreement will
have the following meanings: 

(a)Cause.  “Cause” means:

(i)Executive’s conviction of, or pleading guilty or nolo contendere to, any
felony or a lesser crime involving dishonesty or moral turpitude;

(ii)Executive’s willful failure to perform Executive’s duties and
responsibilities to the Company or Executive’s violation of any written Company
policy or agreement;

(iii)Executive’s commission of any act of fraud, embezzlement, dishonesty
against the Company or any other intentional misconduct that has caused or is
reasonably expected to result in injury to the Company;

(iv)Executive’s unauthorized use or disclosure of any proprietary information or
trade secrets of the Company or any other party to whom the Executive owes an
obligation of nondisclosure as a result of his or her relationship with the
Company;

(v)Executive’s failure to reasonably cooperate with the Company in any
investigation or formal proceeding after receiving a written request to do so;
or

(vi)Executive’s material breach of any of his or her obligations under any
written agreement or covenant with the Company.

(b)Change in Control.  “Change in Control” means the occurrence of any of the
following:

(i)The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if the Company’s
stockholders immediately prior to such merger, consolidation or reorganization
cease to directly or indirectly own immediately after such merger, consolidation
or reorganization at least a majority of the combined voting power of the
continuing or surviving entity’s securities outstanding immediately after such
merger, consolidation or other reorganization;

(ii)The consummation of the sale, transfer or other disposition of all or
substantially all of the Company’s assets (other than (x) to a corporation or
other entity of which at least a majority of its combined voting power is owned
directly or indirectly by the Company, (y) to a corporation or other entity
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of the common stock of the Company or
(z) to a continuing or surviving entity described in Section 6(b)(i) in
connection with a merger, consolidation or corporate reorganization which does
not result in a Change in Control under Section 6(b)(i));

(iii)A change in the effective control of the Company which occurs on the date
that a majority of members of the Company’s Board of the Directors (the “Board”)
is replaced during any twelve (12) month period by Directors whose appointment
or election is not endorsed by a majority of the members of the Board prior to
the date of the appointment or

8 of 14

--------------------------------------------------------------------------------

FORM ONLY - NOT FOR EXECUTION

 

election.  For purposes of this clause, if any Person (as defined below in
Section 6(b)(iv)) is considered to be in effective control of the Company, the
acquisition of additional control of the Company by the same Person will not be
considered a Change in Control; or 

(iv)The consummation of any transaction as a result of which any Person becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), directly or indirectly, of
securities of the Company representing at least fifty percent (50%) of the total
voting power represented by the Company’s then outstanding voting
securities.  For purposes of this clause (iv), the term “person” shall have the
same meaning as when used in sections 13(d) and 14(d) of the Exchange Act but
shall exclude:

(1)a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or an affiliate of the Company;

(2)a corporation or other entity owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the common stock of the Company;

(3)the Company; and

(4)a corporation or other entity of which at least a majority of its combined
voting power is owned directly or indirectly by the Company.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transactions.  For the
avoidance of doubt, an initial public offering of the common stock of the
Company shall not constitute a Change in Control for purposes of this Agreement.

(c)Code.  “Code” means the Internal Revenue Code of 1986, as amended.

(d)Disability.  “Disability” means that Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted,
or can be expected to last, for a continuous period of not less than one (1)
year.

(e)Good Reason.  “Good Reason” means Executive’s termination of employment
within ninety (90) days following the expiration of any cure period (discussed
below) following the occurrence, without Executive’s consent, of one or more of
the following:

(i)A material reduction of Executive’s duties, authority or responsibilities,
relative to Executive’s duties, authority or responsibilities in effect
immediately prior to such reduction; provided, however, that a reduction in
duties, authority or responsibilities solely by virtue of the Company being
acquired and made part of a larger entity (as, for example, when the Chief
Executive Officer of the Company remains as such following a Change of Control
but is not made the Chief Executive Officer of the acquiring corporation) will
not constitute Good Reason;

9 of 14

--------------------------------------------------------------------------------

FORM ONLY - NOT FOR EXECUTION

 

(ii)A material reduction in Executive’s base compensation (except where there is
a reduction applicable to all similarly situated executive officers generally);
provided, that a reduction of less than ten percent (10%) will not be considered
a material reduction in base compensation; 

(iii)A material change in the geographic location of Executive’s primary work
facility or location; provided, that a relocation of less than thirty-five (35)
miles from Executive’s then-present work location will not be considered a
material change in geographic location; or

(iv)A material breach by the Company of a material provision of this Agreement
or a failure of a successor entity in the Change of Control to assume this
Agreement;

Executive will not resign for Good Reason without first providing the Company
with written notice within sixty (60) days of the event that Executive believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice during which such
condition must not have been cured.

(f)Section 409A.  “Section 409A” means Code Section 409A, and the final
regulations and any guidance promulgated thereunder or any state law equivalent.

(g)Section 409A Limit.  “Section 409A Limit” will mean two (2) times the lesser
of: (i) Executive’s annualized compensation based upon the annual rate of pay
paid to Executive during the Executive’s taxable year preceding the Executive’s
taxable year of his or her separation from service as determined under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Internal Revenue Code for the year in which Executive’s separation from service
occurred.

7.Successors.

(a)The Company’s Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession.  For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b)Executive’s Successors.  The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

10 of 14

--------------------------------------------------------------------------------

FORM ONLY - NOT FOR EXECUTION

 

8.Arbitration.   

(a)Arbitration.  In consideration of Executive’s employment with the Company,
its promise to arbitrate all employment-related disputes, and Executive’s
receipt of the compensation, pay raises and other benefits paid to Executive by
the Company, at present and in the future, Executive agrees that any and all
controversies, claims, or disputes with anyone (including the Company and any
employee, officer, director, stockholder or benefit plan of the Company in their
capacity as such or otherwise) arising out of, relating to, or resulting from
Executive’s employment with the Company or termination thereof, including any
breach of this Agreement, will be subject to binding arbitration under the
Arbitration Rules set forth in California Code of Civil Procedure Section 1280
through 1294.2, including Section 1281.8 (the “Act”), and pursuant to California
law.  The Federal Arbitration Act shall also apply with full force and effect,
notwithstanding the application of procedural rules set forth under the Act.

(b)Dispute Resolution.  Disputes that Executive agrees to arbitrate, and thereby
agrees to waive any right to a trial by jury, include any statutory claims under
local, state, or federal law, including, but not limited to, claims under Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act of
1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Sarbanes Oxley Act, the Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, the
Family and Medical Leave Act, the California Family Rights Act, the California
Labor Code, claims of harassment, discrimination, and wrongful termination, and
any statutory or common law claims.  Executive further understands that this
Agreement to arbitrate also applies to any disputes that the Company may have
with Executive.

(c)Procedure.  Executive agrees that any arbitration will be administered by the
Judicial Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its
Employment Arbitration Rules & Procedures (the “JAMS Rules”).  The arbitrator
shall have the power to decide any motions brought by any party to the
arbitration, including motions for summary judgment and/or adjudication, motions
to dismiss and demurrers, and motions for class certification, prior to any
arbitration hearing.  The arbitrator shall have the power to award any remedies
available under applicable law, and the arbitrator shall award attorneys’ fees
and costs to the prevailing party, except as prohibited by law.  The Company
will pay for any administrative or hearing fees charged by the administrator or
JAMS, and all arbitrator’s fees, except that Executive shall pay any filing fees
associated with any arbitration that Executive initiates, but only so much of
the filing fee as Executive would have instead paid had Executive filed a
complaint in a court of law.  Executive agrees that the arbitrator shall
administer and conduct any arbitration in accordance with California law,
including the California Code of Civil Procedure and the California Evidence
Code, and that the arbitrator shall apply substantive and procedural California
law to any dispute or claim, without reference to the rules of conflict of
law.  To the extent that the JAMS Rules conflict with California law, California
law shall take precedence.  The decision of the arbitrator shall be in
writing.  Any arbitration under this Agreement shall be conducted in Alameda
County, California.

(d)Remedy.  Except as provided by the Act, arbitration shall be the sole,
exclusive, and final remedy for any dispute between Executive and the
Company.  Accordingly, except as provided by the Act and this Agreement, neither
Executive nor the Company will be permitted to pursue court action regarding
claims that are subject to arbitration.  Notwithstanding, the arbitrator will
not have the authority to disregard or refuse to enforce any

11 of 14

--------------------------------------------------------------------------------

FORM ONLY - NOT FOR EXECUTION

 

lawful Company policy, and the arbitrator will not order or require the Company
to adopt a policy not otherwise required by law that the Company has not
adopted. 

(e)Administrative Relief.  Executive is not prohibited from pursuing an
administrative claim with a local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, including, but not limited to, the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, the National Labor
Relations Board, or the Workers’ Compensation Board.  However, Executive may not
pursue court action regarding any such claim, except as permitted by law.

(f)Voluntary Nature of Agreement.  Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else.  Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this Agreement and fully understands it,
including that EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO A JURY TRIAL.  Finally,
Executive agrees that Executive has been provided an opportunity to seek the
advice of an attorney of Executive’s choice before signing this Agreement.

9.Confidential Information.  Executive agrees to continue to comply with and be
bound by the Confidential Information and Invention Assignment Agreement (the
“Confidential Information Agreement”) entered into by and between Executive and
the Company, dated May 23, 2016.

10.Notice.

(a)General.  Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid.  In the case of Executive, mailed notices will be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices will be addressed to its corporate headquarters, and all notices will be
directed to the attention of its General Counsel.

(b)Notice of Termination.  Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 10(a) of this
Agreement.  Such notice will indicate the specific termination provision in this
Agreement relied upon, will set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and will specify the termination date (which will be not more than
thirty (30) days after the giving of such notice).  The failure by Executive to
include in the notice any fact or circumstance which contributes to a showing of
Good Reason will not waive any right of Executive hereunder or preclude
Executive from asserting such fact or circumstance in enforcing his or her
rights hereunder.

12 of 14

--------------------------------------------------------------------------------

FORM ONLY - NOT FOR EXECUTION

 

11.Miscellaneous Provisions. 

(a)No Duty to Mitigate.  Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any such payment be
reduced by any earnings that Executive may receive from any other source.

(b)Waiver.  No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c)Headings.  All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d)Entire Agreement.  This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior or contemporaneous
representations, understandings, undertakings or agreements (whether oral or
written and whether expressed or implied) of the parties with respect to the
subject matter hereof, including, without limitation, any severance provisions
contained in the Employment Agreement.  Executive acknowledges and agrees that
this Agreement encompasses all the rights of Executive to any severance payments
and/or benefits based on the termination of Executive’s employment and Executive
hereby agrees that he or she has no such rights except as stated herein.  No
waiver, alteration, or modification of any of the provisions of this Agreement
will be binding unless in writing and signed by duly authorized representatives
of the parties hereto and which specifically mention this Agreement.

(e)Choice of Law.  The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of California (with the
exception of its conflict of laws provisions).  

(f)Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

(g)Withholding.  All payments made pursuant to this Agreement will be subject to
withholding of applicable income, employment and other taxes, as determined in
the Company’s reasonable judgment.

(h)Counterparts.  This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

[Signature Page Follows]




13 of 14

--------------------------------------------------------------------------------

FORM ONLY - NOT FOR EXECUTION

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANY

ARCADIA BIOSCIENCES, INC.

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

Date:

 

 

 

EXECUTIVE

RAJENDRA (RAJ) KETKAR

 

 

 

 

 

By:

 

 

 

Date:

 

 

 

14 of 14